DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on September 14, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 8, 17, 19, 21, 22, 27, 28, 30 and has canceled claim 31.  
Claims 1-30 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the amended claim 19 recites the broad recitation “number of sub-regions is 10 or more” and “at least two grating periods”, and the claim also recites “such as 10-10000, such as 20-1000”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scopes of amended claim 30 are confusing and indefinite since the claim recites the phrase “using a diffractive element and an optical product” and the phrase “the optical product comprises a diffractive element”.  It is not clear what is the logical and structural relationships between the diffractive element and the optical product and it is also not clear what considered to be this optical product? 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffractive out-coupling region on two opposite surfaces of the waveguide” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the “a stack of two or more waveguides arranged as cascade … whereby the out-coupling region is configured to feed said in-coupling region of said other waveguide” recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-8, 13-17, 20, 21-24, 26-27, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Robbins et al (PN. 8,233,204).
Claims 1, 21 and 28 has been amended to necessitate the new grounds of rejection. 
Robbins et al teaches an optical display comprises a diffractive element, with respect to amended claims 1, 21, and 28, this is comprised of a waveguide (1000, Figure 10, or 1100 Figure 11),  and an out-coupling diffractive surface (1104, Figures 10 or 11) serves as the diffractive out-coupling region arrange on a surface or inside of the waveguide, (please see Figure 2). The out-coupling region comprising a plurality of sub-regions (1104, Figures 10 and 11) arranged laterally with respect to each other and being adapted to couple light propagating in the waveguide out of the waveguide (please see Figure 7).  The sub-regions each comprises a doubly periodic grating pattern having a first period in a first direction and a second period in a second direction that is different from the first direction and wherein there are at least two sub-regions having different grating patterns.  As shown in Figure 10 and 11, within each sub-region the grating pattern is unchanged.  
With regard to amended claim 21, Robbins et al teaches an optical display serves as the optical product that is comprised of diffractive element and a light source from a display device (302, Figure 3) adapted to direct light to the diffractive element, (312, out-coupling region).    
With regard to amended claim 28, Robbins et al implicitly teaches a method of producing a viewable image comprising directing light (from display device 302, Figure 3) into a waveguide (300).  The light is coupling out of the waveguide using the diffractive out-coupling region (312, Figure 3), including a plurality of sub-regions each with the doubly periodic grating pattern, (detailed stated above).  
With regard to claim 2, Robbins et al teaches that the grating patterns of each of the sub-regions (read as within each of the sub-regions) have the same first period and the same second period and the same angle between the first and second periods, (please see Figures 10 and 11).  
With regard to claim 5, Robbins et al teaches that the grating patterns of the at least two sub-regions are adapted to expand the exit pupil of the element and to out-couple light propagating in the waveguide simultaneously.  
With regard to claim 7, Robbins et al teaches that within each sub-regions the properties of the grating pattern are constant.  
With regard to claim 8, Robbins et al teaches that the sub-regions are arranged in a regular grid and they cover a contiguous area of the waveguide, (1104, Figures 10 and 11).  
With regard to claim 13, Robbins et al teaches that the diffractive element further comprises one diffractive in-coupling region (308, Figure 3 or 1102, Figures 10 and 11) arranged to the waveguide, the in-coupling region being adapted to diffractively couple light directed thereto to the waveguide for propagation to the out-coupling region via total internal reflection, (please see Figure 3).  
With regard to claim 14, it is implicitly true that the out-coupling regions is configured by the doubly periodic grating patterns of the sub-regions to expand the exit pupil of the element and to retain relative pixel position in the image between the out-coupling region and the in-coupling region, (please see Figures 3, 10 and 11).  
With regard to claim 15, Robbins et al teaches that each image pixel of the in-coupling region (from display device 302, or 706 of Figure 7) and corresponding image pixel of the out-coupling region is represented by at least three ray directions propagating in the waveguide whose convex combinations comprise all possible propagations directions, (please see Figure 7).  
With regard to claim 16, Robbins et al teaches that the image, implicitly with a plurality of image pixels, is out-coupled by the out-coupling region, this means the doubly periodic grating patterns of the sub-regions is configured that the possible ray paths of different image pixels form the in-coupling region to be the out-coupling region significantly differ from each other in order to produce the clear out-coupled image, (please see Figures 3, 7, 10 and 11).  
With regard to claim 17, Robbins et al the doubly periodic grating patterns would diffract the incident light into diffracted lights of multiple diffraction order, including a zero order that corresponds to the mirror function of the incident light and at least first order diffracted light, (please see Figures 10 and 11).  This means it utilizes at least three diffraction orders, (zero, plus first order and minus first order), of the light.  
With regard to claim 20, Robbins et al teaches that the optical display and the diffractive element further comprises at least a second waveguide (Figure 9) that is optically functionally connected with the waveguide comprising said out-coupling region.  
With regard to claim 22, Robbins et al teaches that the product is an image display device such as a head mounted display (HMD, column 1) that serves as a personal display device.  The light source is an image projector, (302, please see Figure 3).  
With regard to claim 23, Robbins et al teaches that the diffractive element comprising a diffractive in-coupling grating (308, Figure 3 or 1102, Figure 11) adapted to couple light to the out-coupling region (312 or 1104) via total internal reflections taking place in the waveguide and the image projector (302) is adapted to project an image to the in-coupling grating.  
With regard to claim 24, Robbins et al teaches that the out-coupling region is adapted to as to present the image of the image projector directly to an eye of the user of the device, (please see Figure 3).  
With regard to claims 26 and 27, Robbins et al does not teach explicitly that the product is a lighting device or a backlight.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 29, Robbins et al teaches that the image light is directed to the waveguide through an in-coupling grating (308 or 1102) arranged on the waveguide, (please see Figures 3, 10 and 11).  
With regard to amended claim 30, Robbins et al teaches an optical display, serves as the optical product that is comprised of the diffractive element, wherein the diffractive element comprises a waveguide and a diffractive out-coupling region, with details set forth in the paragraphs for claim 28 above.  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al.
The diffractive element taught by Robbins et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 6, Robbins et al teaches that the grating pattern of at least two sub-regions are adapted to diffract light internally in the waveguide into multiple diffraction orders in order to spread light to each location of the out-coupling region and out of the waveguide using at least one single diffraction order.  It is noted that the diffractive optical element implicitly would diffract light into multiple diffraction orders including zero and plus/minus first orders.  It would have been implicitly true or obvious to one skilled in the art to have the two sub-regions adapted to diffract the light into at least three diffraction orders (i.e. including zero, plus first and minus first order) and to out of the out-coupling region and waveguide using a single diffraction order.    
With regard to claim 18, it is either implicitly true or obvious modification by one skilled in the art to make the shapes and locations of the sub-regions and the grating patterns of the sub-regions to expand the FOV of the out-coupling region in at least one direction by at least 50% compared with FOV achievable using singly periodic gratings.  
With regard to claim 19, Robbins et al demonstrates that the number of sub-regions could be about 9, (please see Figures 10 and 11).  The size of the each sub-regions is at least 10 grating periods, (please see Figures 10 and 11).  Although this reference does not teach explicitly that the number of the sub-regions is 10 or more such modification would have been obvious to one skilled in the art to increase the number of the sub-regions to increase the resolution, (please see column 7).  

Claim 3, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al in view of the US patent application publication by Greiner et al (US 2005/0135747 A1).
The optical display comprises the diffractive element taught by Robbins et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 3, 4 and 9, this reference does not teach that the grating patterns of the at least two sub-regions are different in they are formed of differently shaped or are arranged in an irregular formation.  Greiner et al in the same field of endeavor teaches a diffractive element that is comprised of a plurality of sub-regions that may be irregularly arranged, (please see Figure 5), and the diffraction pattern have different lateral shapes.   With regard to claim 11, the grating pattern of each of the sub-regions is different from the grating pattern of any other sub-regions.  
 It would then have been obvious to one skilled in the art to apply the teachings of Greiner et al to modify the plurality of sub-regions that may be irregularly arranged and to have different lateral shape for the benefit of allowing the light be out-coupled in a designed manner.  

Claim 10, 12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al in view of the US patent application publication by Schultz et al (US 2020/0278498 A1).
The diffractive element taught by Robbins et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 10, this reference does not teach explicitly that the diffractive out-coupling region on two opposite surfaces of the waveguide.  Schultz et al (‘498) teaches that the diffractive out-coupling region may be on two opposite surfaces of the waveguide, (please see Figure 9A).  
With regard to claim 12, Schultz et al (‘498) also teaches that the diffractive element may be designed to have different diffraction efficiency, (please see Figure 6C).  
With regard to claim 25, Schultz et al (‘498) teaches that the diffractive element may comprise a stack of waveguides, which includes a second waveguide, that is optically functionally connected with the waveguide comprising the out-coupling region such that the out-coupling region is configured to feed said in-coupling region or another waveguide, (please see Figure 9A).  
It would then have been obvious to one skilled in the art to apply the teachings of Schultz et al (‘498) to modify the diffractive element with waveguide and the plurality of sub-regions to include additional waveguides and to modify the diffraction efficiency of the plurality of sub-regions to be different to allow the light out-coupled by the diffractive out-coupling region to have the desired pattern and properties.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, 28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872